Kao, Judge:
The appeals for reappraisement listed in schedule C, attached to this decision and made a part hereof, have been submitted for decision upon the following stipulation:
IT IS HEREBY STIPULATED AND AGREED by and between counsel for the parties hereto that the merchandise covered by the appeals for reappraisement listed on Schedule G, hereto attached and made a part hereof, consists of Masonite Presdwood, Panelwood, and similar products exported from Canada during 1957.
*708IT IS FURTHER, STIPULATED AND AGREED that there is no foreign value, export value or United States value, as those terms are defined in section 402 (c), (d) and (e), respectively, of the Tariff Act of 1930, for such or similar merchandise and that the costs of production as defined in section 402(f) of said Act for the respective products marked A and cheeked PRH, WVC, WRR, SBM, DPM, WTR, CEN, EER, by Examiners Prank R. Horton, William V. Caputo, William R. Rowley, Stuart B. Myers, Diepp P. Michael, W. Thomas Rooney, Clarence E. Nolin, Emile E. Revoir on said invoices, is stated on Schedule A hereto attached and made a part hereof, and said costs of production for the respective products marked B and cheeked PRH, EER, WVC, WRR, SBM, DPM, WTR, CEN by Examiners Prank R. Horton, Emile E. Revoir, William V. Caputo, William R. Rowley, Stuart B. Myers, Diepp P. Michael, W. Thomas Rooney, Clarence E. Nolin on said invoices, is stated on Schedule B hereto attached and made a part hereof.
IT IS FURTHER STIPULATED AND AGREED that these appeals for re-appraisement be submitted on this stipulation.
On the agreed facts, I find cost of production, as that value is defined in section 402(f) of the Tariff Act of 1930, to be the proper basis for the determination of the value of the merchandise here involved, and that such values were for the respective products marked A and checked FEH, WVC, WEE, SBM, DPM, WTE, CEN, EEE, by Examiner Frank E. Horton, William V. Caputo, William E. Eow-ley, Stuart B. Myers, Diepp E. Michael, W, Thomas Eooney, Clarence E. Nolin, or Emile E. Eevoir on the invoices covered by said appeals, as stated on schedule A, attached to this decision and made a part hereof, and for the respective products marked B and checked FEH, EEE, WYC, WEE, SBM, DPM, WTE, CEN, by Examiner Frank E. Horton, Emile E. Eevoir, William Y. Caputo, William E. Eowley, Stuart B. Myers, Diepp P. Michael, W. Thomas Eooney, or Clarence E. Nolin on said invoices, as stated on schedule B, hereto attached and made a part hereof.
Judgment will be entered accordingly.
Schedule A
Product Canadian dollars cost of production
Standard Presdwood %"- _$44.23
Standard Presdwood %e"-_ 70.28
Standard Presdwood %"- _ 78.02
Standard Presdwood %g"_ _105.32
Tempered Presdwood %"-'- _ 51.72
Tempered Presdwood 3Ae"-_ 83.86
Tempered Presdwood %"- _i_ 98.39
Tempered Presdwood 6/io_ _127.11
Panelwood_ _ 48.29
Quartrboard_ _ 55. 85
Underlayment_ _ 57,53
Black Tempered Presdwood %"- _ 70.13
Black Tempered Presdwood 3Ae”-_ 88.48
Temprtile %"_ _ 65.36
*709Schedule B
Canadian dollars Product cost of production
Standard Presdwood _$38.10
Standard Presdwood %e"_ 55. 66
Standard Presdwood W'_ 70.24
Standard Presdwood %e''_ 96. 35
Tempered Presdwood _ 46.33
Tempered Presdwood %o"_ 74.33
Tempered Presdwood %"_ 91. 39
Tempered Presdwood %e"_118.14
Panelwood_ 42.84
Quartrboard _ 50.50
Underlayment _ 52.37
Black Tempered Presdwood %"_ 55.22
Black Tempered Presdwood _ 83.55
Temprtile %"_ 63.18